--------------------------------------------------------------------------------

 
Exhibit 10.5

 
AMENDED AND RESTATED AMEREN CORPORATION
CHANGE OF CONTROL SEVERANCE PLAN
 
Introduction
 
          The Board of Directors of Ameren Corporation recognizes that, as is
the case with many publicly held corporations, there exists the possibility of a
Change of Control of the Company. This possibility and the uncertainty it
creates may result in the loss or distraction of senior executives of the
Company, to the detriment of the Company and its shareholders.
 
          The Board considers the avoidance of such loss and distraction to be
essential to protecting and enhancing the best interests of the Company and its
shareholders. The Board also believes that when a Change of Control is perceived
as imminent, or is occurring, the Board should be able to receive and rely on
impartial service from senior executives regarding the best interests of the
Company and its shareholders, without concern that senior executives might be
distracted or concerned by the personal uncertainties and risks created by the
perception of an imminent or occurring Change of Control.
 
 
          In addition, the Board believes that it is consistent with the
Company’s employment practices and policies and in the best interests of the
Company and its shareholders to treat fairly its employees whose employment
terminates in connection with or following a Change of Control.
 
          Accordingly, the Board has determined that appropriate steps should be
taken to assure the Company of the continued employment and attention and
dedication to duty of its senior executives and to seek to ensure the
availability of their continued service, notwithstanding the possibility, threat
or occurrence of a Change of Control.
 
          Therefore, in order to fulfill the above purposes, the following plan
has been developed and is hereby adopted.
 
ARTICLE I 
ESTABLISHMENT OF PLAN
 
          As of the Effective Date, the Company hereby amends and restates the
Ameren Corporation Change of Control Severance Plan, as set forth in this
document.
 
ARTICLE II
DEFINITIONS
 
          As used herein, the following words and phrases shall have the
following respective meanings unless the context clearly indicates otherwise.
 
          (a)  Annual Bonus Award. The target annual cash bonus that a
Participant is eligible to earn for the year in which a Change in Control occurs
pursuant to the Company’s Executive Incentive Plan, the Ameren Corporation 2006
Omnibus Incentive Compensation Plan, or any successor to either such plan.
 
          (b)  Annual Salary. The Participant’s regular annual base salary
immediately prior to his or her termination of employment, including
compensation converted to other benefits under
 
 

--------------------------------------------------------------------------------


 
 
a flexible pay arrangement maintained by any Employer or deferred pursuant to a
written plan or agreement with any Employer.
 
(c)  Board. The Board of Directors of the Company.
 
(d)  Cause. The occurrence of any one or more of the following:
 
(i)  The Participant’s willful failure to substantially perform his duties with
the Company (other than any such failure resulting from the Participant’s
Disability), after a written demand for substantial performance is delivered to
the Participant that specifically identifies the manner in which the Committee
believes that the Participant has not substantially performed his duties, and
the Participant has failed to remedy the situation within fifteen (15) business
days of such written notice from the Company;
 
(ii)  Gross negligence in the performance of the Participant’s duties which
results in material financial harm to the Company;
 
(iii)  The Participant’s conviction of, or plea of guilty or nolo contendere, to
any felony or any other crime involving the personal enrichment of the
Participant at the expense of the Company or shareholders of the Company; or
 
(iv)  The Participant’s willful engagement in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise.
 
(e)  Change of Control. The occurrence of any of the following events after the
Effective Date of this Plan:
 
(i)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (x)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (y) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
paragraph (iii) below; or
 
(ii)  Individuals who, as of the Effective Date of this Plan, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office
 
 
2

--------------------------------------------------------------------------------


 
 
occurs as a result of (A) an actual or threatened election contest with respect
to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board or (B) any agreement intended to avoid or settle any election contest; or
 
(iii)  Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
 
(iv)  Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
 
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired beneficial ownership
of more than the permitted amount of the then Outstanding Company Common Stock
or the Outstanding Company Voting Securities as a result of the acquisition of
shares of common stock or voting securities by the Company which, by reducing
the number of shares of Outstanding Company Common Stock or the Outstanding
Company Voting Securities, increases the proportional number of shares
beneficially owned by the Subject Persons, provided that if a Change of Control
would occur (but for the operation of this sentence) as a result of the
acquisition of shares of Outstanding Company Common Stock or the Outstanding
Company Voting Securities by the Company, and after such share acquisition by
the Company, the Subject Person becomes the beneficial owner of any additional
shares of Outstanding Company Common Stock or the Outstanding Company Voting
Securities which increases the percentage of the then Outstanding Company Common
Stock or the Outstanding Company Voting Securities beneficially owned by the
Subject Person, then a Change of Control shall occur.
 
 
 
3

--------------------------------------------------------------------------------


 
(f)  Code. The Internal Revenue Code of 1986, as amended from time to time.
 
(g)  Committee. The Human Resources Committee of the Board.
 
(h)  Company. Ameren Corporation and any successors thereto.
 
(i)  Date of the Change of Control. The date on which a Change of Control
occurs.
 
(j)  Date of Termination. The date on which a Participant ceases to be an
Employee.
 
(k)  Disability. A termination of a Participant’s Employment for Disability
shall have occurred if the Termination occurs because of a disability which
qualifies the Participant for benefits under the Company’s long-term disability
plan.
 
(l)  Effective Date. February 10, 2006
 
(m)  Employee. Any full-time, regular-benefit, non-bargaining employee of the
Company or any other Employer.
 
(n)  Employer. The Company or any subsidiary of the Company.
 
(o)  Employment. The state of being an Employee.
 
(p)  ERISA. The Employee Retirement Income Security Act of 1974, as amended, and
the regulations thereunder.
 
(q)  Good Reason. The occurrence after a Change in Control of the Company of any
one or more of the following without the Participant’s express written consent:
 
(i)  A net reduction of the Participant’s authorities, duties, or
responsibilities as an executive and/or officer of the Company from those in
effect prior to the Change in Control, other than an insubstantial and
inadvertent reduction that is remedied by the Company promptly after receipt of
notice thereof given by the Participant;
 
(ii)  The Company’s requiring the Participant to be based at a location in
excess of fifty (50) miles from the location of the Participant’s principal job
location or office immediately prior to the Change of Control; except for
required travel on the Company’s business to an extent substantially consistent
with the Participant’s then present business travel obligations;
 
(iii)  Any reduction of 1% or more by the Company of the Participant’s Base
Salary or targeted Annual Bonus Awards, in effect on the Date of the Change of
Control, or as the same shall be increased from time to time;
 
(iv)  The failure to provide the Participant with an annualized long-term
incentive opportunity which is either essentially equivalent in value to or
greater in value than the Participant’s regular annualized long-term incentive
opportunity in effect on the
 
 
4

--------------------------------------------------------------------------------


 
 
Date of the Change of Control (for this purpose, the permissible floor value is
intended to reference normal long-term incentive awards made as a part of the
regular annual pay package, and not special awards that are not made on a
regular basis) when calculated on a grant date basis using widely recognized
valuation methodologies (e.g., Black-Scholes for options);
 
(v)  The failure of the Company to continue in effect the aggregate value in any
of the employee benefit or retirement plans in which the
Participant participates prior to the Change in Control of the Company;
 
(vi)  The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform the Company’s
obligations under this Plan, as contemplated in Article V herein; and
 
(vii)  A material breach of this Plan by the Company which is not remedied by
the Company within ten (10) business days of receipt of written notice of such
breach delivered by the Participant to the Company.
 
In the event it is necessary to determine the value of a long-term incentive
opportunity under Section q(iv) above or the aggregate value of employee benefit
or retirement plans under Section q(v) above, an outside independent benefit
consulting firm shall be engaged by the Company to make such determination.
 
(r)  Multiple. With respect to any Participant, the number set forth opposite
the Participant’s name under the heading “Benefit Level” on Schedule I hereto. 
 
(s)  Participant. An individual who is designated as such pursuant to Section
3.1.
 
(t)  Plan. The Ameren Corporation Change of Control Severance Plan.
 
(u)  Retirement. A termination by Retirement shall have occurred where a
Participant’s termination is due to his or her late, normal or early retirement
under a pension plan sponsored by the Company or any of its affiliates, as
defined in such plan.
 
(v)  Separation Benefits. The benefits described in Section 4.2 that are
provided to qualifying Participants under the Plan.
 
(w)  Separation Period. With respect to any Participant, the period beginning on
a Participant’s Date of Termination and ending after the expiration of a number
of years equal to the Multiple for such Participant.
 
ARTICLE III
ELIGIBILITY
 
3.1  Participants. Each of the individuals named on Schedule I hereto shall be a
Participant in the Plan.
 
3.2  Duration of Participation. A Participant shall only cease to be a
Participant in the Plan as a result of an amendment or termination of the Plan
complying with Article VI of the
 
 
5

--------------------------------------------------------------------------------


 
 
Plan, or when he ceases to be an Employee, unless, at the time he ceases to be
an Employee, such Participant is entitled to payment of a Separation Benefit as
provided in the Plan or there has been an event or occurrence that constitutes
Good Reason which would enable the Participant to terminate his employment and
receive a Separation Benefit. A Participant entitled to payment of a Separation
Benefit or any other amounts under the Plan shall remain a Participant in the
Plan until the full amount of the Separation Benefit and any other amounts
payable under the Plan have been paid to the Participant.
 
ARTICLE IV
SEPARATION BENEFITS
 
4.1  Terminations of Employment Which Give Rise to Separation Benefits Under
Plan. A Participant shall be entitled to Separation Benefits as set forth in
Section 4.2 below if, at any time before the second anniversary of the Date of
the Change of Control, the Participant’s Employment is terminated (i) by the
Employer for any reason other than Cause or (ii) by the Participant within 90
days after the occurrence of Good Reason. A Participant shall not be entitled to
Separation Benefits if the Participant’s Employment is terminated (i)
voluntarily by the Participant without Good Reason (or more than 90 days after
any event which constitutes the occurrence of Good Reason) or (ii) by reason of
death or Disability or (iii) by the Employer for Cause. In addition, if a
Participant’s employment is terminated by the Company without Cause prior to the
date of a Change of Control, either (i) at the request of a third party who has
indicated an intention or taken steps reasonably calculated to effect such
Change of Control, or (ii) otherwise in connection with, or in anticipation of,
such a Change of Control which has been threatened or proposed, such termination
shall be deemed to have occurred after a Change of Control for purposes of this
Plan provided a Change of Control shall actually occur.
 
4.2  Separation Benefits.
 
(a)  If a Participant’s employment is terminated under circumstances entitling
him to Separation Benefits as provided in Section 4.1, the Company shall pay
such Participant, within 30 days of the Date of Termination, a cash lump sum as
set forth in subsection (b) below and the continued benefits set forth in
subsection (c) below. For purposes of determining the benefits set forth in
subsections (b) and (c), if the termination of the Participant’s employment is
for Good Reason after there has been a reduction of the Participant’s Annual
Salary, opportunity to earn Annual Bonuses, or other compensation or employee
benefits, such reduction shall be ignored.
 
(b)  The cash lump sum referred to in Section 4.2(a) is the aggregate of the
following amounts:
 
(i)  the sum of (1) the Participant’s Annual Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
Annual Bonus Award and (y) a fraction, the numerator of which is the number of
days in such year through the Date of Termination, and the denominator of which
is 365, and (3) any accrued vacation pay, to the extent not theretofore paid and
in full satisfaction of the rights of the Participant thereto;
 
 
 
6

--------------------------------------------------------------------------------


 
(ii)  an amount equal to the product of (1) the Participant’s Multiple times (2)
the sum of (x) the Participant’s Annual Salary plus (y) the Participant’s Annual
Bonus Award; and
 
(iii)  an amount equal to the difference between (a) the actuarial equivalent of
the benefit under the qualified defined benefit retirement plans of the Employer
in which the Participant participates (collectively, the “Retirement Plan”) and
any excess or supplemental retirement plans in which the Participant
participates (collectively, the “SERP”) which the Participant would receive if
his or her employment continued during the Separation Period, assuming that the
Participant’s compensation during the Separation Period would have been equal to
his or her compensation as in effect immediately before the termination or, if
higher, on the Effective Date, and (b) the actuarial equivalent of the
Participant’s actual benefit (paid or payable), if any, under the Retirement
Plan and the SERP as of the Date of Termination. The actuarial assumptions used
for purposes of determining actuarial equivalence shall be no less favorable to
the Participant than the more favorable of those in effect under the Retirement
Plan and the SERP on the Date of Termination or the Date of the Change of
Control.


(c)  The continued benefits referred to above are as follows:
 
(i)  during the Separation Period, the Participant and his or her family shall
be provided with medical, dental and life insurance benefits as if the
Participant’s employment had not been terminated; provided, however, that if the
Participant becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another employer-provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility.
Notwithstanding the foregoing, the Participant will be required to pay the full
cost of such medical and dental insurance for the portion of the Separation
Period, if any, extending beyond the last day of the second calendar year
following the calendar year in which the Date of Termination occurs (“Full
Cost”). On the January 1 following the last day of such second calendar year,
the Company shall pay the Participant a lump sum equal to the amount which would
allow the Participant to retain, after payment of all federal, state, and local
income taxes (including any interest or penalties thereon) on such amount, the
Full Cost. For purposes of determining eligibility (but not the time of
commencement of benefits) of the Participant for retiree medical, dental and
life insurance benefits under the Employer’s plans, practices, programs and
policies, the Participant shall be considered to have remained employed during
the Separation Period and to have retired on the last day of such period; and
 
(ii)  if the Participant’s employment is terminated by the Company other than
for Cause, the Company shall, at its sole expense as incurred, provide the
Participant with outplacement services the scope and provider of which shall be
selected by the Participant in his or her sole discretion (but at a cost to the
Company of not more than $30,000), provided that no such outplacement services
shall be provided beyond the end of the second calendar year following the
calendar year in which the Date of Termination occurs;
 
 
 
7

--------------------------------------------------------------------------------


 
To the extent any benefits described in this Section 4.2(c) cannot be provided
pursuant to the appropriate plan or program maintained for Employees, the
Company shall provide such benefits outside such plan or program at no
additional cost (including without limitation tax cost) to the Participant.
 
4.3  Other Benefits Payable. The cash lump sum and continuing benefits described
in Section 4.2 above shall be payable in addition to, and not in lieu of, all
other accrued or vested or earned but deferred compensation, rights, options or
other benefits which may be owed to a Participant upon or following termination,
including but not limited to accrued vacation or sick pay, amounts or benefits
payable under any bonus or other compensation plans, stock option plan, stock
ownership plan, stock purchase plan, life insurance plan, health plan,
disability plan or similar or successor plan, but excluding any severance pay or
pay in lieu of notice required to be paid to such Participant under applicable
law.
 
4.4  Certain Additional Payments by the Company.
 
(a)  Anything in this Plan to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of any Participant (whether
paid or payable or distributed or distributable pursuant to the terms of this
Plan or otherwise, but determined without regard to any additional payments
required under this Section 4.4) (a “Payment”) would be subject to the excise
tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by the Participant with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Participant shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Participant of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Participant retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing provisions of this Section 4, if it
shall be determined that the Participant is entitled to a Gross-Up Payment, but
that the Payments do not exceed 110% of the greatest amount (the “Reduced
Amount”) that could be paid to the Participant such that the receipt of Payments
will not give rise to any Excise Tax, then no Gross-Up Payment shall be made to
the Participant and the Payments, in the aggregate, shall be reduced to the
Reduced Amount.
 
(b)  Subject to the provisions of Section 4.4(c), all determinations required to
be made under this Section 4.4, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by such certified
public accounting firm, human resources consulting firm, or other consulting
firm in the business of performing such calculations as may be designated by the
Company (the “Consulting Firm”), which shall provide detailed supporting
calculations both to the Company and the Participant. All fees and expenses of
the Consulting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 4.4, due upon a Change of Control or due
upon the Participant’s termination of employment shall be paid by the Company to
the Participant no later than two and one-half months following such Change of
Control or termination of employment, respectively. Any determination by the
Consulting Firm shall be binding upon the Company and the Participant. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Consulting
 
 
 
8

--------------------------------------------------------------------------------


 
 
Firm hereunder, it is possible that Gross-Up Payments which will not have been
made by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 4.4(c) and the Participant thereafter
is required to make a payment of any Excise Tax, the Consulting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be paid by the Company to or for the benefit of the
Participant within two and one-half months after the date the Company has
exhausted such remedies.
 
(c)  The Participant shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Participant is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Participant shall not pay such claim prior to the expiration of the 30-day
period following the date on which it gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Participant in writing prior to the
expiration of such period that it desires to contest such claim, the Participant
shall:
 
(i)  give the Company any information reasonably requested by the Company
relating to such claim,
 
(ii)  take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
 
(iii)  cooperate with the Company in good faith in order effectively to contest
such claim, and
 
(iv)  permit the Company to participate in any proceedings relating to such
claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 4.5(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Participant to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and the Participant agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine; provided, however, that if the Company directs the Participant
to pay such claim and sue for a refund, to the extent permitted by law the
Company shall advance the amount of such payment to the Participant, on an
interest-free basis and shall indemnify and hold the Participant harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect
 
 
 
9

--------------------------------------------------------------------------------


 
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and further provided that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Participant with respect to which such contested amount is claimed to be due
is limited solely to such contested amount. Furthermore, the Company’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and the Participant shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.
 
(d)  If, after the receipt by the Participant of an amount advanced by the
Company pursuant to Section 4.4(c), the Participant becomes entitled to receive
any refund with respect to such claim, the Participant shall (subject to the
Company’s complying with the requirements of Section 4.4(c)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the
Participant of an amount advanced by the Company pursuant to Section 4.4(c), a
determination is made that the Participant shall not be entitled to any refund
with respect to such claim and the Company does not notify the Participant in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.
 
4.5  Payment Obligations Absolute. The obligations of the Company and the other
Employers to pay the separation benefits described in Section 4.2 and any
additional payments described in Section 4.4 shall be absolute and unconditional
and shall not be affected by any circumstances, including, without limitation,
any set-off, counterclaim, recoupment, defense or other right which the Company
or any of the other Employers may have against any Participant. In no event
shall a Participant be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to a Participant under any of
the provisions of this Plan, nor shall the amount of any payment hereunder be
reduced by any compensation earned by a Participant as a result of employment by
another employer, except as specifically provided in Section 4.2(c)(i).
 
ARTICLE V
SUCCESSOR TO COMPANY
 
This Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place.
 
In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. The term “Company,” as used in this Plan, shall mean the
Company as hereinbefore defined and any successor or assignee to the business or
assets which by reason hereof becomes bound by this Plan.
 
 
 
10

--------------------------------------------------------------------------------


 
ARTICLE VI
DURATION, AMENDMENT AND TERMINATION
 
6.1  Amendment or Termination. The Board may amend or terminate this Plan
(including Schedule I) at any time; provided, that this Plan (including Schedule
I) may not be terminated or amended (i) following a Change of Control, (ii) at
the request of a third party who has taken steps reasonably calculated to effect
a Change of Control, or (iii) otherwise in connection with or in anticipation of
a Change of Control, in any manner that could adversely affect the rights of any
Participant. If a Change of Control occurs while this Plan is in effect, this
Plan shall continue in full force and effect and shall not terminate or expire
until after all Participants who become entitled to any payments hereunder shall
have received such payments in full and all adjustments required to be made
pursuant to Section 4.4 have been made.
 
6.2  Procedure for Amendment or Termination. Any Amendment or termination of
this Plan by the Board in accordance with the foregoing shall be made by action
of the Board in accordance with the Company’s charter and by-laws and applicable
law, and shall be evidenced by a written instrument signed by a duly authorized
officer of the Company, certifying that the Board has taken such action.
 
ARTICLE VII
MISCELLANEOUS
 
7.1  Legal Fees and Expenses. The Company shall pay as incurred all legal fees,
costs of litigation, costs of arbitration, prejudgment interest, and other
expenses which are incurred in good faith by the Participant as a result of the
Company’s refusal to provide the benefits to which the Participant becomes
entitled under this Agreement, or as a result of the Company’s (or any third
party’s) contesting the validity, enforceability, or interpretation of the
Agreement, or as a result of any conflict between the parties pertaining to this
Agreement; provided, however, that if the court (or arbitration panel, as
applicable) determines that the Participant’s claims were arbitrary and
capricious, the Company shall have no obligation hereunder.
 
7.2  Employment Status. This Plan does not constitute a contract of employment,
nor does it impose on the Participant or the Employers any obligation for the
Participant to remain an Employee or change the status of the Participant’s
employment or the Employers’ policies regarding termination of employment.
 
7.3  Named Fiduciary; Administration. The Company is the named fiduciary of the
Plan, with full authority to control and manage the operation and administration
of the Plan, acting through the Benefits Administration Committee.
 
7.4  Claim Procedure. If an Employee, former Employee or other person who
believes that he or she is being denied a benefit to which he or she is entitled
(“claimant”), or his or her duly authorized representative, makes a written
request alleging a right to receive benefits under this Plan or alleging a right
to receive an adjustment in benefits being paid under the Plan, the Company
shall treat it as a claim for benefit. All claims for benefit under the Plan
shall be sent to the Chief Executive Officer of the Company at Ameren
Corporation, 1901 Chouteau Avenue, P.O. Box 66149, St. Louis, MO 63166, and must
be received within 30 days after termination of employment.
 
 
 
11

--------------------------------------------------------------------------------


 
 
(a)  Claim Decision. Upon receipt of a claim, the Chief Executive Officer shall
advise the claimant that a reply will be forthcoming within a reasonable period
of time, but ordinarily not later than 90 days, and shall, in fact, deliver such
reply within such period. However, the Chief Executive Officer may extend the
reply period for an additional ninety days for reasonable cause. If the reply
period will be extended, the Chief Executive Officer shall advise the claimant
in writing during the initial 90-day period indicating the special circumstances
requiring an extension and the date by which the Chief Executive Officer expects
to render the benefit determination. If the Chief Executive Officer denies the
claim, in whole or in part, the Chief Executive Officer will inform the claimant
in writing of his or her determination and the reasons therefor in terms
calculated to be understood by the claimant. The notice shall set forth the
specific reasons for the denial, make specific reference to the pertinent Plan
provisions on which the denial is based, and describe any additional material or
information necessary for the claimant to perfect the claim and explain why such
material or such information is necessary. Such notice shall, in addition,
inform the claimant what procedure the claimant should follow to take advantage
of the review procedures set forth below in the event the claimant desires to
contest the denial of the claim, including a statement of the claimant’s right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review and the time limits for requesting a review and
for the actual review.
 
(b)  Request for Review. The claimant may within 60 days thereafter request in
writing that the Committee of the Board review the Chief Executive Officer’s
prior determination. Such request must be addressed to the Committee of the
Board at Ameren Corporation, 1901 Chouteau Avenue, P.O. Box 66149, St. Louis, MO
63166. The claimant or his or her authorized representative may submit written
comments, documents, records or other information relating to the denied claim,
which shall be considered in the review without regard to whether such
information was submitted or considered in the initial benefit determination.
The claimant or his or her authorized representative shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information which (i) was relied upon by the Chief Executive
Officer in making his or her initial claims decision, (ii) was submitted,
considered or generated in the course of the Chief Executive Officer making his
or her initial claims decision, without regard to whether such instrument was
actually relied upon by the Chief Executive Officer in making his or her
decision or (iii) demonstrates compliance by the Chief Executive Officer with
the administrative processes and safeguards designed to ensure and to verify
that benefit claims determinations are made in accordance with governing Plan
documents and that, where appropriate, the Plan provisions have been applied
consistently with respect to similarly situated claimants. If the claimant does
not request a review of the Chief Executive Officer’s determination within such
60-day period, he or she shall be barred and estopped from challenging such
determination.
 
(c)  Review of Decision. The Committee shall, within a reasonable period of
time, ordinarily not later than 60 days, after the Committee’s receipt of a
request for review, review the Chief Executive Officer’s prior determination. If
special circumstances require that the 60-day time period be extended, the
Committee will so notify the claimant within the initial 60-day period
indicating the special circumstances requiring an extension and the date by
which the Committee expects to render its decision on review, which shall be as
soon as possible but not later than 120 days after receipt of the request for
review. In the event that the Committee extends the determination period on
review due to a claimant’s failure to submit information necessary to decide a
claim, the period for making the benefit determination on review shall not take
into account the period beginning on the date on which notification of extension
is sent to the claimant and ending
 
 
12

--------------------------------------------------------------------------------


 
 
 
on the date on which the claimant responds to the request for additional
information. The Committee has discretionary authority to determine a claimant’s
eligibility for benefits and to interpret the terms of the Plan. Benefits under
the Plan will be paid only if the Committee decides in its discretion that the
claimant is entitled to such benefits. The decision of the Committee shall be
final and non-reviewable, unless found to be arbitrary and capricious by a court
of competent review. Such decision will be binding upon the Company and the
claimant. If the Committee makes an adverse benefit determination on review, the
Committee will render a written opinion, using language calculated to be
understood by the claimant, that sets forth the specific reasons for the denial,
makes specific references to pertinent Plan provisions on which the denial is
based and includes a statement of the claimant’s right to bring a civil action
under Section 502(a) of ERISA following the adverse benefit determination on
such review. The opinion shall also include a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information which (i) was relied
upon by the Committee in making its decision, (ii) was submitted, considered or
generated in the course of the Committee making its decision, without regard to
whether such instrument was actually relied upon by the Committee in making its
decision, or (iii) demonstrates compliance by the Committee with its
administrative processes and safeguards designed to ensure and to verify that
benefit claims determinations are made in accordance with governing Plan
documents, and that, where appropriate, the Plan provisions have been applied
consistently with respect to similarly situated claimants.
 
7.5  Unfunded Plan Status. This Plan is intended to be an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, within the meaning
of Section 401 of ERISA. All payments pursuant to the Plan shall be made from
the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, one or more of the Employers may (but
shall not be obligated to) create one or more grantor trusts, the assets of
which are subject to the claims of the Employers’ creditors, to assist them in
accumulating funds to pay their obligations under the Plan.
 
7.6  Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
7.7  Governing Law. The validity, interpretation, construction and performance
of the Plan shall in all respects be governed by the laws of Missouri, without
reference to principles of conflict of law, except to the extent pre-empted by
ERISA.
 
 

 
13

--------------------------------------------------------------------------------


 

SCHEDULE I
 
Change of Control
Severance Plan Participants


 
Name
Benefit Level
 
Rainwater, G. L.
3
Baxter, Warner L.
3
Cisel, Scott A.
3
Cole, Daniel F.
3
Sullivan, Steven R.
3
Voss, Thomas R.
3
Kelley, Richard A.
3
Whiteley, David A.
3
Martin, Donna K.
3
Mark, Richard J.
3
Naslund, Charles D.
3
   
Birdsong, Jerre E.
2
Birk, Mark C.
2
Borkowski, Maureen A.
2
Bremer, Charles A.
2
Davis, Jimmy Lowell
2
Evans, Ronald K.
2
Glaeser, Scott A.
2
Herrmann, Timothy E.
2
Heflin, Adam C.
2
Lyons, Jr., Martin J.
2
Menne, Michael L.
2
Moehn, Michael
2
Mueller, Michael G.
2
Neff, Robert K.
2
Nelson, Craig D.
2
Nelson, Gregory L.
2
Power, Joseph M.
2
Powers, Robert L.
2
Prebil, William J.
2
Schepers, David J.
2
Schukar, Shawn
2
Serri, Andrew M.
2
Simpson, Jerry Lee
2
Sobule, James A.
2
Weisenborn, Dennis W.
2
Zdellar, Ronald C.
2